DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections

Claims 2, 3, and 7 are objected to because of the following informalities:  in claim 2, “a first bearing” should be --the first bearing--, and in claim 3, “a second bearing” should be --the second bearing--, since these bearings were previously claimed in claim 1; in claim 7, it appears “the end of the adapter shaft protrudes from the sun gear is” should be --the end of the adapter shaft is-- or --the end of the adapter shaft protruding from the sun gear is-- to clarify the claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 4, it appears “one end of the follower shaft” in line 2 should be --one end of the drive shaft-- to claim a spline on the drive shaft rather than claiming a second spline on the follower shaft. This change would also provide antecedent basis for “the spline of the drive shaft” in line 4 of claim 4, which is otherwise lacking.



Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al., U. S. Patent Application Publication 2017/0096765.

Yu et al. shows a transmission device in figure 5 for a household electrical appliance comprising a drive shaft 54 (fig. 2A) and an output shaft assembly.
	The output shaft assembly comprises a planetary carrier 140, a planetary gear train 110/120 mounted on the planetary carrier 140, and output shaft 160, and a follower shaft, the shaft portions extending from sun gear 110.
	The planetary gear train comprises a sun gear 110 and at least one planetary gear 120 engaged with the sun gear 110.
	The planetary carrier 140 is connected to the output shaft 160, the sun gear 110 is connected to the follower shaft, and the planetary carrier 140 is provided with a first bearing 172 and a second bearing 171 that are disposed coaxially with the output shaft 160.
	One end of the follower shaft protrudes from the sun gear 110 and is connected to the first bearing 172, and one other end of the follower shaft passes through the second bearing 171, protrudes from the planetary carrier 140 (protrudes slightly below), and is connected to the drive shaft 54 in a clearance fit 112 (serrated shaped drive shaft 54 engages inner teeth 112, [0081]).
(claim 1)


(claim 2)

	The carrier cover 142 is provided with a second recess recessed from an inner surface of the carrier cover 142 adjacent to the sun gear 110, and the second bearing 171 is provided within the second recess.
(claim 3)

Yu et al. shows a transmission device in figure 5 for a household electrical appliance comprising an output shaft assembly.
	The output shaft assembly comprises a planetary carrier 140, a planetary gear train 110/120 mounted on the planetary carrier 140, an output shaft 160, and an adapter shaft, the shaft portions extending from sun gear 110.
	The planetary gear train comprises a sun gear 110 and at least one planetary gear 120 that are engaged with each other in sequence.
	The planetary carrier 140 is connected to the output shaft 160, the sun gear 110, being integrally formed with the adapter shaft, is connected to the adapter shaft, and one end of the adapter shaft protrudes upwardly from the sun 110 gear and is rotatably connected to the planetary carrier 140.
(claim 5)

	The planetary carrier 140 comprises a carrier body 144 and a carrier cover 142.  The planetary gear 120 is mounted on the carrier body 144, and the carrier cover 142 is fixed to the carrier body 144.
(claim 6)

	The output shaft 160 is disposed at one end of the carrier body 144, the carrier body 144 is provided with a recess recessed from an inner surface of the carrier body 144, a bearing 172 is provided within the recess, and the end of the adapter shaft protruding (upwardly) from the sun gear 110 is connected to the bearing 172.
(claim 7)

An input shaft 54 is connected to the adapter shaft (110).
(claim 9)


Claim(s) 1-7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pigozzi et al., U. S. Patent 5,370,014.

	Pigozze et al. shows a transmission device comprising a drive shaft 8 (shaft 8 is the driven shaft of the countershaft group 2 shown in figure 1, and drive shaft of planetary group 3) and an output shaft assembly in figure 4.  The preamble of the claim states “for a household electrical appliance”, however this is a statement of intended use rather than any distinct 
	The transmission device shown in figure 4 “is substantially a combination of the preceding embodiments, since it comprises a spindle 76 identical to that of FIG. 3 and supported in an identical manner with respect to the carrier 40” (col. 5, lines 26-30), so reference is also made to figure 3. 
The output shaft assembly comprises a planetary carrier 40, a planetary gear train 23/38 mounted on the planetary carrier 40, and output shaft 47, and a follower shaft 76.
	The planetary gear train comprises a sun gear 23 and at least one planetary gear 38 engaged with the sun gear 23.
	The planetary carrier 40 is connected to the output shaft 47, the sun gear 23 is connected to the follower shaft 76, and the planetary carrier 40 is provided with a first bearing 87 (as shown in fig. 3) and a second bearing 85 (as shown in fig. 3) that are disposed coaxially with the output shaft 47.
	One end of the follower shaft 76 protrudes (toward the right, as seen in figure 4) from the sun gear 23 and is connected to the first bearing 87, and one other end of the follower shaft 76 passes through the second bearing 85, protrudes from the planetary carrier 40, and is connected to the drive shaft 8, having teeth 91, in a clearance fit (col. 5, lines 28-36; col. 4, lines 44-49).
(claim 1)


(claim 2)

	The carrier cover 44 is provided with a second recess recessed from an inner surface of the carrier cover 44 adjacent to the sun gear 23 (the recess in the carrier cover 44 and the sun gear 23 are near one another, without other elements between), and the second bearing 85 is provided within the second recess.
(claim 3)

	The other end of the follower shaft 76, toward the left in figure 4, is provided with a spline 90, and one end of the follower (drive) shaft 8 is provided with a spline 91.  The transmission device further comprises a flexible connection-retaining sleeve 92 provided with a key groove (“internally grooved sleeve 92”, col. 5, lines 33-34) matched with the spline 90 of the follower shaft 76 and the spline 91 of the drive shaft 8.  The follower shaft 76 and the drive shaft 8 are connected through the flexible connection-retaining sleeve 92 (col. 5, lines 28-36).
(claim 4)

Pigozzi et al. shows a transmission device in figure 4 an output shaft assembly.
	The output shaft assembly comprises a planetary carrier 40, a planetary gear train 23/38 mounted on the planetary carrier 40, an output shaft 47, and an adapter shaft 76.

	The planetary carrier 40 is connected to the output shaft 47, the sun gear 23 is connected to the adapter shaft 76, and one end of the adapter shaft 76 protrudes (toward the right in figure 4) from the sun gear 23 and is rotatably connected to the planetary carrier 40.
(claim 5)

	The planetary carrier 40 comprises a carrier body 46 and a carrier cover 44.  The planetary gear 38 is mounted on the carrier body 46, and the carrier cover 44 is fixed to the carrier body 46.
(claim 6)

	The output shaft 47 is disposed at one end of the carrier body 46, the carrier body 46 is provided with a recess recessed from an inner surface of the carrier body 46, a bearing 87 is provided within the recess, and the end of the adapter shaft 76 protruding from the sun gear 23 is connected to the bearing 87.
(claim 7)

	An input shaft 8, including splines 91, is connected to the adapter shaft 76.
(claim 9)


Allowable Subject Matter

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 4,392,296 (Sato et al.) July 1983 - a shaft passes through, and is coupled to, a sun gear and is supported on each side of the sun gear by bearings on the carrier/output.

U. S. Patent 4,471,671 (Sigg) September 1984 - coupling between a sun gear shaft and an input shaft.

EP 0130971 (Krassnitzer) January 1985 - a protrusion from a sun gear is supported through bearings in a carrier.

U. S. Patent 6,000,651 (Zibret et al.) December 1999 - household electric appliance with two planetary gear sets, with bearings between the sun gear and carrier in each.



DE 10 2008 045 848 (Schmidt et al.) March 2010 - sun gear shaft is connected to an input shaft through coupling and supported on a carrier through a bearing.

U. S. Patent Application Publication 2016/0130739 (Song) May 2016 - spline coupling between a sun gear shaft and an input in a household appliance.

WO 2017/061833 (Kim et al.) April 2017 - washing machine including a sun gear mounted on an input shaft supported by two bearings in a carrier connected to an output shaft.

DE 10 2018 209 834 (Poehnlein) December 2019 - flexible coupling between a shaft and a sun gear shaft.

U. S. Patent 10,823,262 (Brunner et al.) November 2020 - a household appliance sun gear shaft is supported through bearings on an output carrier.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659